          Case 1:20-cv-08759-VEC Document 26 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JDM IMPORT CO. INC., MG WORLDWIDE LLC, and
ASIA PACIFIC JEWELRY, L.L.C.,

                                 Plaintiffs,
v.                                                           Case No. 1:20-cv- 08759-VEC

SHREE RAMKRISHNA EXPORTS PVT., LTD.,
AMIT SHAH, and THE JEWELRY CO.,

                                 Defendants.




                                NOTICE OF MOTION


 Nature of Action:        State-law business tort action.

 Moving Parties:          Defendants, Shree Ramkrishna Exports, PVT., LTD, Amit Shah
                          and The Jewelry Co.

 Directed To:             Plaintiffs.

 Date and Time:           To be determined by the Court.

 Place:                   Thurgood Marshall United States Courthouse, 40 Foley Square,
                          New York, NY 10007, Courtroom 443, or as otherwise directed
                          by the Court.

 Supporting Papers:       Declaration of Amit Shah, dated March 30, 2021; Declaration of
                          Rahul Dholakia, dated March 30, 2021; Declaration of Joseph P.
                          Goldberg, Esq., dated January 22, 2021, with exhibits (Dkt. 20-2
                          – 20-8); Memorandum of Law, dated March 31, 2021.

 Answering Papers:        If any, must be filed by April 21, 2021, pursuant to the Court’s
                          Scheduling Order dated February 22, 2021. Defendants are to file
                          and serve a reply by May 5, 2021.

 Relief Requested:        An Order dismissing the Amended Complaint in its entirety, with
                          prejudice, together with such other and further relief as the Court
                          deems just and proper.
        Case 1:20-cv-08759-VEC Document 26 Filed 03/31/21 Page 2 of 2




Grounds for Relief:     FRCP 12(b)(2), 12(b)(6). Dismissal is required because the
                        Complaint fails to state a claim upon which relief can be granted,
                        and the Court lacks personal jurisdiction over the defendants.

Oral Argument:          Requested.


Dated: March 31, 2021


                                        HODGSON RUSS LLP
                                        Attorneys for Defendants Shree Ramkrishna
                                        Exports, PVT., LTD, Amit Shah, and
                                        The Jewelry Company

                                        By:   s/ Joshua Feinstein
                                             Joseph P. Goldberg
                                             Carmine J. Castellano
                                             Joshua Feinstein
                                        605 Third Avenue, Suite 2300
                                        New York, New York 10158
                                        Telephone: (212) 751-4300




                                         2
